DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sporn US 5,934,224.
Regarding claim 1, Sporn discloses an animal restraint system comprising a continuous cord (10) comprising two loose ends; wherein the cord is folded in half (Sporn, Figure 1) forming a first end comprising the two loose ends and a second end; and wherein the first end comprises a joint (12) configured to join the two loose ends.
Regarding claim 2, Sporn further discloses an adjustor assembly comprising at least one adjustor ring (15) and at least one locking ring (14); wherein the cord length is adjustable when the adjustor assembly is in an unlocked position and the cord length is fixed when the adjustor assembly is in a locked position.
Regarding claim 3, Sporn further discloses the at least one adjustor ring is a single looped ring or a double looped ring (Sporn, Figure 1).
Regarding claim 4, Sporn further discloses the at least one locking ring is a single looped ring or a double looped ring (Sporn, Figure 1).
Regarding claim 6, Sporn further discloses the joint being mechanically secured (Sporn, Figure 1).
Regarding claim 7, Sporn further discloses the system comprises a collar (in that the system of Sporn, like the instant invention is capable of functioning as a collar).
Regarding claim 8, Sporn further discloses the system comprises a harness (Sporn, Figure 4)(in that the system of Sporn, like the instant invention is capable of functioning as a harness).
Regarding claim 9, Sporn further discloses the system comprises a handle (Sporn, Figure 4).
Regarding claim 10, Sporn further discloses the system comprises a leash (Sporn, Figure 4).
Regarding claim 16, Sporn further discloses an adjustor assembly comprising at least one adjustor ring (15) and at least one locking ring (14); wherein the cord length is adjustable when the adjustor assembly is in an unlocked position and the cord length is fixed when the adjustor assembly is in a locked position.
Regarding claim 17, Sporn further discloses the at least one adjustor ring is a single looped ring or a double looped ring (Sporn, Figure 1).
Regarding claim 18, Sporn further discloses the at least one locking ring is a single looped ring or a double looped ring (Sporn, Figure 1).
Regarding claim 19, Sporn further discloses a second locking ring (11), wherein the second locking ring is a single looped ring or a double looped ring.
Regarding claim 20, Sporn discloses an animal restraint system comprising a continuous cord (10) comprising two loose ends (Sporn, Figure 1); wherein the cord is folded in half forming a first end comprising the two loose ends and a second end; and an adjustor assembly comprising an adjustor ring (15) and at least one locking ring (14); wherein the cord length is adjustable when the adjustor assembly is in an unlocked position and the cord length is fixed when the adjustor assembly is in a locked position; wherein the second end comprises a hook (16) configured to attach to the adjustor ring; and wherein the first end comprises a joint (12) configured to join the two loose ends and a hook configured to attach to a collar or a harness.  

Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ollstein US 3,096,741.
Regarding claim 1, Ollstein discloses an animal restraint system comprising a continuous cord (14, 15, 16) comprising two loose ends; wherein the cord is folded in half (Ollstein, Figure 1) forming a first end comprising the two loose ends and a second end; and wherein the first end comprises a joint (20) configured to join the two loose ends.
Regarding claim 5, Ollstein further discloses at least a portion of the cord being twisted (Ollstein, Figure 1).
Regarding claim 6, Ollstein further discloses the joint being mechanically secured (Ollstein, Figure 1).
Regarding claim 7, Ollstein further discloses the system comprises a collar (Ollstein, Figure 1).
Regarding claim 8, Ollstein further discloses the system comprises a harness (in that the system of Sporn, like the instant invention is capable of functioning as a harness).
Regarding claim 9, Ollstein further discloses the system comprises a handle (Ollstein, Figure 1).
Regarding claim 10, Ollstein further discloses the system comprises a leash.

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ollstein does not disclose the second end comprising a ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker US 3,752,127.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642